UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7416



VARNUM M. KRUMM, JR.,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-99-89-5)


Submitted:   July 12, 2001                 Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Varnum M. Krumm, Jr., Appellant Pro Se. Darrell V. McGraw, Jr.,
Dawn Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Varnum J. Krumm, Jr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See Krumm v. Painter, No. CA-99-89-5 (N.D.W.

Va. Sept. 25, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2